In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Richmond County, entered October 1, 1965, which, without a hearing, denied his application to vacate a judgment *653of said court, rendered February 1, 1963, convicting him of manslaughter in the first degree, upon a. jury verdict, and imposing sentence. The judgment was affirmed (People v. Jones, 19 A D 2d 777). Order reversed, on the law, and application remitted to the Supreme Court, Richmond County, for further proceedings in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. No questions of fact have been considered. At the trial, defendant objected to the admission of a confession and requested a voir dire thereon in the jury’s absence; that request was denied, the voir dire was held in the jury’s presence, and the confession was then admitted in evidence without objection. Hence, in light of Jackson v. Denno (378 U. S. 368) this application must be remitted to the trial court for further proceedings pursuant to People v. Huntley (supra). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.